Citation Nr: 0639559	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  96-47 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability (TDIU) based on an extraschedular 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1977 until 
February 1980.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision 
from the Philadelphia, Pennsylvania Department of Veterans 
Affairs (VA) Regional Office (RO).

In December 2004, the Board denied entitlement to TDIU under 
38 C.F.R. § 4.16(a) and remanded the issue of entitlement to 
individual unemployability based on an extraschedular 
evaluation.  In March 2006, the RO denied the claim and 
returned the case to the Board.   


FINDINGS OF FACT

1.  The veteran holds a 50 percent rating for his only 
service connected disability, bilateral pes planus with 
hammertoes.

2.  The veteran's service connected disability does not 
preclude him from performing substantially gainful employment 
consistent with his educational and vocational experiences. 


CONCLUSION OF LAW

The criteria for referral to the Director of Compensation and 
Pension for extraschedular consideration of TDIU have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2005);  38 C.F.R. §§ 3.321, 4.16(b) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For TDIU  purposes, 
marginal employment is not to be considered substantially 
gainful employment.  38 C.F.R. § 4.17.  Factors to be 
considered, however, will include the veteran's employment 
history, educational attainment, and vocational experience.  
38 C.F.R. § 4.16.

The veteran holds a 50 percent rating for service connected 
bilateral pes planus with hammertoes.  The veteran is not 
service connected for any other disability.  As previously 
held, the veteran's 50 percent rating does not meet the 
schedular criteria to render him eligible for consideration 
of a TDIU rating under 38 C.F.R. § 4.16(a).  See Board 
Decision (Dec. 2004).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are required to submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of veterans who are unemployable by reason of service 
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  Where a claimant 
does not meet the schedular  requirements of 4.16(a), the 
Board has no authority to assign a TDIU rating under 4.16(b) 
and may only refer the claim to the C&P Director for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).  

An assessment for extra-schedular referral requires 
consideration of the veteran's service connected disability, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue.  38 
C.F.R. § 4.16(b).  The veteran's age and effects of non-
service connected disabilities, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19.  The issue at 
hand involves a determination as to whether there are 
circumstances in this case, apart from the non-service 
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service connected factor outside the norm 
which places the veteran in a different position than other 
veterans with a 50 percent disability rating.  The fact that 
the veteran is unemployed or has difficulty obtaining 
employment is not enough as a schedular rating provides 
recognition of such factors.  Rather, the veteran need only 
be capable of performing the physical and mental acts 
required by employment.  Id.  The schedular criteria 
contemplate compensating a veteran for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability.  See 38 C.F.R. § 4.1. 

Review of the record reveals that the veteran has obtained a 
12th grade education and at least one year of college.  A 
progress note from the Philadelphia VAMC noted that VA had 
supported the veteran's enrollment in Community College to be 
a drug and rehab counselor.  See Progress Note Philadelphia 
VAMC (July 2003).  His post-service occupational experience 
includes employment as a custodian.  The veteran claims that 
his service connected disability precludes him from securing 
and  maintaining substantially gainful employment consistent 
with his educational and vocational experiences.  
Specifically, he reports pain and fatigue in his feet.  
However, in an August 2000 medical statement, the veteran was 
noted as stating that his pain was not always present and was 
not always directly related to activity.  The veteran stated 
that he felt he could work for one to two hours if a fifteen 
minute break was available for each hour when needed.  The 
veteran stated that he was capable of pushing, pulling, and 
lifting moderate weights of 40-50 pounds and squatting and 
climbing stairs with light weight of about 20 pounds.  The 
veteran was apprehensive about driving because he might need 
to apply the breaks forcefully, but he stated he could sit 
without much discomfort.  However, prolonged standing or 
walking was uncomfortable. 

In March 2005, the veteran underwent a VA examination to 
determine if the service connected disability precludes him 
from securing and following substantial gainful employment.  
After reviewing the claim's file, the examiner noted that the 
veteran was not working at the present time due to his 
cervical spine condition.  The examiner stated that in his 
opinion, the veteran "would be able to hold down a desk job.  
Other than that, any physical labor or activities would be 
limited ..."  In August 2005, the examiner provided 
clarification to his March 2005 opinion stating that "based 
upon [the veteran's] severe foot deformity, it is my opinion 
that this would not prevent him from holding down gainful 
employment with such a sedentary job.  Any physical type of 
labor would be almost impossible because of his foot 
condition. ... [I]t is as least as likely as not the service-
connected foot disorder would not preclude him from holding 
down substantial gainful employment of the variety I have 
described above."

The Board fails to find, even when considering the veteran's 
limitations and exacerbations, any existing factor that takes 
the veteran's case outside the realm of the usual so as to 
render impracticable his 50 percent schedular rating.  His 50  
percent rating contemplates loss of working time due to 
exacerbations and, clearly, the average person with a 50 
percent disability rating for the feet would be limited to a 
sedentary occupation.  A VA examiner, upon review of the 
claim's folder, stated that the veteran would be able to 
perform a sedentary job.  Given that the veteran has 
completed some college and has occupational experience, the 
Board finds the March 2005 VA opinion and the examiner's 
August 2005 addendum as the most persuasive evidence in this 
case indicating that the veteran is physically capable of 
performing a sedentary job. 

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his service connected disabilities.  The 
Board finds that the allegations of unemployability provided 
by the veteran are neither persuasive nor supportable when 
viewed in light of the competent evidence of record.  See 38 
C.F.R. § 3.159(a).  The benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).  Thus, the 
Board finds that no basis exists to warrant referral of the 
claim to the Director, Compensation and  Pension Service for 
extraschedular consideration.  Bowling, 15 Vet. App. 1 
(2001).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the veteran (Jan. 2001); Board Remand (Dec. 2002, Dec. 2004); 
Supplemental Statement of the Case (Mar. 2004, Apr. 2005, 
Mar. 2006).  As such, VA fulfilled its notification duties.  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  The 
veteran was advised of the applicable rating criteria in the 
Supplemental Statement of the Cases and Board Remands.  Each 
RO decision as well as the December 2004 Board decision 
reinforced the evidentiary requirements for the veteran's 
claim.  Each filing by the veteran's representative reflected 
knowledge and understanding of those requirements.  Finally, 
the veteran has been provided the appropriate notice and 
assistance prior to the claim being adjudicated by the Board 
and prior to the last final adjudication by the RO.  He has 
been told what he must show, and there is no indication of 
prejudice to the veteran.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).  In July 2006, the 
veteran was also advised of potential disability ratings and 
an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the veteran in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a total compensation rating based on 
individual unemployability (TDIU) based on an extraschedular 
evaluation is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


